Citation Nr: 0800109	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-31 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
gunshot wounds to the head with loss of memory.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
schizophrenia, previously claimed as a mental condition, and 
residuals of gunshot wounds to the head with loss of memory.  

In October 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Oakland, California; 
hence, that RO now has jurisdiction over the claim on appeal.  


FINDINGS OF FACT

1.  The veteran's sole period of active service was from 
October 1963 to September 1967.

2.  The preponderance of the evidence establishes that the 
veteran did not incur a gunshot wound to the head during a 
period of active service, and there is no competent evidence 
of current residuals.

3.  The veteran's acquired psychiatric disorder was not 
incurred in or aggravated by service, a psychosis was not 
manifest within the first postservice year, and there is no 
competent evidence of a nexus between the post-service 
diagnoses and active service.


CONCLUSIONS OF LAW

1.  Residuals of gunshot wounds to the head with loss of 
memory was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulation

The veteran seeks service connection for an acquired 
psychiatric condition and/or residuals of gunshot wounds to 
the head with loss of memory.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111.  Determination of 
the existence of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion, see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made 
by the veteran about the pre-service history of his/her 
condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If a psychosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of a psychosis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


II.  Analysis

At the outset, the Board observes that the veteran only has 
verified active service with the U.S. Navy for the time 
period from October 1963 to September 1967.  He was born on 
November [redacted], 1944.  According to his statements and testimony 
of record, he claims additional periods of active service in 
the Marine Corps and the Army.  With respect to the Marine 
Corps, he claims to have entered service at the age of 10 
years and incurring a gunshot wound to the head serving in 
the Korean Conflict.  He indicates his gunshot wound to the 
head, as well as his memory loss and psychiatric symptoms, 
occurred during this time period.  He vaguely refers to 
subsequent service in the Army as Commanding Officer of Delta 
Command.  He indicates that his uniforms for these periods of 
service are displayed in the Senior Officers' Wing in the 
Pentagon.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

The Board has no option but to find that the veteran did not 
serve in either the U.S. Marines or Army prior to entering 
service with the U.S. Navy in October 1963.  His Department 
of Defense Form 214 indicates no previous active duty 
service.  His allegation of Marine service beginning at the 
age of 10 years old, followed by service in the U.S. Army as 
a Commanding Officer before the age of 18, is inherently 
incredulous and may not form a basis of service connection 
other than the period of verified service.

The veteran's enlistment examination in October 1963 
disclosed no prior history or complaint of a gunshot wound, 
memory loss, or psychiatric symptoms.  Examination showed a 1/4 
inch and 1/2 inch scar approximately in the right forehead 
region, but otherwise indicated normal clinical evaluations 
of all bodily systems.  His service medical records are 
entirely negative for the claimed conditions and symptoms.  
His September 1967 separation examination reported a scar on 
the left forehead and circumcision scar, but all other bodily 
systems were clinically evaluated as normal.

Post-service, there is no medical evidence of gunshot wounds 
to the head with residual memory loss.  On this record, the 
Board finds that the veteran's lay report of gunshot wounds 
prior to his verified active service beginning in October 
1963 contradicts the competent medical evidence of record, to 
include the enlistment and separation examinations.  His 
theory of incurring gunshot wound injury during service 
before the age of 14 is inherently incredible, and cannot be 
relied upon in establishing the occurrence of an actual event 
during a period of verified service.  

The veteran has not brought forth competent evidence from a 
medical professional of a "disability" stemming from the 
claimed gunshot wounds during service, and service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Thus, in the absence of proof of a 
present disability, there is no valid claim presented 
concerning the alleged gunshot wound residuals.

With respect to the claim for an acquired psychiatric 
disorder, the Board has carefully reviewed the evidence of 
record and finds that the preponderance of the evidence is 
against the grant of service connection for an acquired 
psychiatric disorder.  There is no competent evidence of the 
veteran's treatment for a psychosis within one year from his 
discharge from service.  Rather, VA treatment records first 
reflect treatment for paranoid schizophrenia in 1975, which 
is more than 6 years following his discharge from service.  
His subsequent clinical records reflect diagnoses such as 
bipolar affective disorder with initial hypomania and 
depression and schizophrenia.  However, these records do not 
etiologically relate the veteran's current psychiatric 
disorder to service or any event during a verified period of 
service.  

The Board acknowledges that the veteran has contended, in 
essence, that his schizophrenia has existed since his 
military service.  He is certainly competent to describe his 
psychiatric symptoms and their onset, but for the reasons 
stated above his statements are not consistent with the 
service medical evidence and, in general, are inherently 
incredible.  The Board places greater probative weight to the 
documented health status during service which is more 
reliable and contemporaneous with the time period in 
question.  

Given the service medical records which reflect normal 
findings in September 1967, the absence of complaint or 
treatment until many years after service, and the absence of 
any credible evidence showing continuity of symptomatology 
since service, the Board finds that the evidence weighs 
against the veteran's claim.  The veteran's acquired 
psychiatric disorder was not incurred in or aggravated by 
service, a psychosis was not manifest within the first 
postservice year, and there is no competent evidence of a 
nexus between the post-service diagnoses and active service.  
As such, the veteran's claim for service connection for an 
acquired psychiatric disorder must also be denied.  There is 
no doubt of material fact to be resolved in the veteran's 
favor.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2004 letter sent to the veteran.  In 
the January 2004 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  A 
Supplemental Statement of the Case (SSOC) was issued in May 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA obtained the veteran's 
service medical records, VA outpatient treatment records from 
August 1976 to September 2003, and private treatment records 
dated July 2004 to August 2004.  The veteran has requested VA 
assistance in verifying his active service with the U.S. 
Marines while he was between 10 to 14 years old followed by a 
period of service with the U.S. Army as a Command Officer 
before the age of 19.  VA's duty to assist in obtaining 
federal records does not extend to a request for assistance 
that is unreasonable and tantamount to a fishing expedition.  
See Gobber v. Derwinski, 2 Vet. App. 470 (1992).  These 
claimed periods of active service are not plausible, and the 
veteran was provided an additional period of 60-day following 
his video-conference hearing to obtain the claimed evidence 
itself.  None has been forthcoming.

As held above, the preponderance of the evidence establishes 
there have not been persistent or recurrent symptoms of the 
claimed disabilities since service or any competent evidence 
of a possible association with service.  Therefore, VA has no 
duty to obtain further medical examination or opinion.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  There is 
no reasonable possibility that any further assistance to the 
veteran would be capable of substantiating his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER


Entitlement to service connection for residuals of gunshot 
wounds to the head with loss of memory is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


